In the following cases cited by the defendant in his motion for rehearing, the offense charged in the indictment was committed in one way only, and every essential element constituting this one way of committing the crime must have been proved. Woodson v. State, 114 Ga. 844, 848 (40 S.E. 1013);Haupt v. State, 108 Ga. 53, 58 (34 S.E. 313, 75 Am. St. Rep. 19); Watson v. State, 64 Ga. 61, 63; Crenshaw v. State,64 Ga. 449; Paschal v. State, 68 Ga. 818; Fulford v.State, 50 Ga. 591; Youngblood v. State, 40 Ga. App. 514
(150 S.E. 457); Hightower v. State, 39 Ga. App. 674
(148 S.E. 300); Southern Express Co. v. State, 23 Ga. App. 67
(97 S.E. 550); Wright v. State, 52 Ga. App. 202
(182 S.E. 862).
In the instant case, the indictment is in one count and was so drawn that only a single punishment could be imposed. The State, by so drawing the indictment, admitted that it could prove only a single violation; this offense being alleged to have been committed in six ways. If the State proved that the defendant committed it *Page 38 
in any one of the six ways, a general verdict of guilty would be authorized by the evidence. It was not necessary for the State to prove that the offense was committed in all six ways alleged in the indictment to support such a verdict. The cases cited by the defendant in his motion for rehearing are clearly distinguishable by their facts from the instant case. Hall v. State, 8 Ga. App. 747,749 (70 S.E. 211); Cody v. State, 118 Ga. 784
(45 S.E. 622). Accordingly, the motion for rehearing is denied.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.